Citation Nr: 1623601	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a fractured left ring finger with arthritis and limited motion of the left ring and little fingers (left fingers).

2.  Entitlement to a compensable rating for bilateral hearing loss prior to August 31, 2012, and a rating higher than 10 percent thereafter.

3.  Entitlement to a rating higher than 20 percent for lumbosacral strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 0 percent rating for bilateral hearing loss, a 10 percent rating for lumbosacral strain, and a 10 percent rating for the left fingers.  The matter has otherwise been adjudicated by the RO in Roanoke, Virginia.

In January 2010, the RO increased the 10 percent rating for lumbosacral strain to 20 percent effective from June 25, 2008.  In September 2013, the RO increased the 0 percent rating for hearing loss to 10 percent effective August 31, 2012.

In October 2013, the RO denied a claim for a TDIU.  Although the Veteran did not appeal this decision, his TDIU claim is considered part and parcel of his claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at an RO hearing in March 2011, and before the undersigned Veterans Law Judge at a Board videoconference hearing in April 2016.  Copies of both hearing transcripts are associated with the claims file.

The issues of entitlement to a rating higher than 20 percent for lumbosacral strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fractured left ring finger with arthritis and limited motion of the left ring and little fingers is not manifested by unfavorable ankylosis.

2.  Prior to August 31, 2012, hearing was, at worst, level II in the right ear and level IV in the left ear; from August 31, 2012, to March 20, 2016, hearing was level II in the right ear and level VI in the left ear; from March 21, 2016, hearing was level IV in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a fractured left ring finger with arthritis and limited motion of the left ring and little fingers have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5219, 5223 (2015).

2.  The criteria for a rating for hearing loss higher than 0 percent prior to August 31, 2012, and a rating higher than 10 percent from August 31, 2012, to March 20, 2016, have not been met.  From March 21, 2016, the criteria for a 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, 4.86 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

"Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

A.  Left Fingers

The Veteran is currently assigned a 10 percent rating for his left ring and little fingers under Diagnostic Code (DC) 5223, which provides that favorable ankylosis of two digits of one hand (long and ring; long and little; or ring and little fingers) is rated as 10 percent.  38 C.F.R. § 4.71a.

Under DC 5219, unfavorable ankylosis of two digits of one hand is rated as 20 percent.  Id.

In other words, the Veteran is only entitled to a higher schedular rating for his left fingers if they are manifested by unfavorable ankylosis.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure). 

The rating schedule provides that unfavorable ankylosis exists if a) either the metacarpophalangeal or proximal interphalangeal joints are ankylosed, and there is a gap of more than two inches between the fingertip(s) and the proximal transverse crease of the palm; or b) both the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  38 C.F.R. § 4.71a.

Unfortunately, unfavorable ankylosis has not been demonstrated at any point during the appeal period.  VA records from May 2009 reflect full range of motion of all fingers.  A December 2009 VA examination noted stiffness and limited range of motion in the fingers, but ankylosis was not shown.  Additional VA examinations in March 2011, August 2012, and February 2016 also found that ankylosis was not present.

The Board has considered the Veteran's lay statements regarding symptoms and functional limitations associated with his condition, and acknowledges that he is competent to give evidence about what he observes or experiences.  For example, he testified that his hand hurts when he picks up objects, and he cannot grip as well as before.  During his most recent VA examination, he reported difficulty with mechanical work, and could no longer button his pants or tie his shoes.  The Board finds the Veteran's account to be credible.  However, when viewed with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned rating.

B.  Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as zero percent under DC 6100 prior to August 31, 2012, and 10 percent thereafter.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The provisions of 38 C.F.R. § 4.86 govern exceptional patterns of hearing impairment.  Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral.  Table VIA is based solely on puretone threshold average.  In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85  by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the above criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Prior to August 31, 2012, a rating higher than 0 percent is not warranted.  VA records show the Veteran underwent audiometric testing in April 2008.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
35
60
60
43
LEFT
10
45
70
60
46

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and I in the left ear.  Under Table VII, this results in a 0 percent rating.

The Veteran underwent a VA examination in May 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
40
65
60
45
LEFT
15
65
70
65
54

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and IV in the left ear.  Under Table VII, this results in a 0 percent rating.

VA records from May 2010 include audiometric testing.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
70
60
49
LEFT
15
70
85
60
58

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 76 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and IV in the left ear.  However, the Veteran's left ear demonstrates an exception pattern of hearing impairment, as the 1000 Hz threshold is less than 30 and the 2000 Hz threshold is 70.  This allows for the application of Table VIA, which also yields a left ear hearing level of IV.  The provisions of 38 C.F.R. § 4.86 then provide that this level is elevated to the next higher level, or V.  A hearing level of I in the right ear and V in the left ear results in a 0 percent rating.

An additional VA examination was conducted in March 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
35
50
65
41
LEFT
15
30
70
70
46

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and IV in the left ear.  Under Table VII, this results in a 0 percent rating.

For the period from August 31, 2012, to March 20, 2016, a rating higher than 10 percent is not warranted.  During an August 31, 2012, VA examination, puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
55
65
60
51
LEFT
25
70
70
65
58

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 72 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and V in the left ear.  However, the Veteran's left ear demonstrates an exception pattern of hearing impairment, as the 1000 Hz threshold is less than 30 and the 2000 Hz threshold is 70.  This allows for the application of Table VIA, which also yields a left ear hearing level of V.  The provisions of 38 C.F.R. § 4.86 then provide that this level is elevated to the next higher level, or VI.  A hearing level of II in the right ear and VI in the left ear results in a 10 percent rating.

VA records from September 2013 also include audiometric testing.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
65
70
60
54
LEFT
20
65
75
65
56

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in the right ear and IV in the left ear, which equates to a 10 percent rating under Table VII.

As of March 21, 2016, a higher 20 percent rating is warranted.  During the VA examination conducted on that date, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
70
65
55
LEFT
25
75
80
70
63

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 82 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in the right ear and IV in the left ear.  Again, however, there is exceptional hearing impairment in the left ear, and under Table VIA, the left ear level is V, which is then elevated to the next higher level, or VI.  A hearing level of IV in the right ear and VI in the left ear results in a 20 percent rating.

The Board has considered the Veteran's statements regarding the impact of his hearing loss.  For example, he testified that he has difficulty hearing people on the phone, or hearing the voices of his wife and grandchildren.  He also submitted statements from various acquaintances in November 2009, who describe how he frequently asks people to "speak up" and has to look directly at people to engage in conversation.  However, these manifestations are generally contemplated by the various degrees of hearing loss addressed in the rating schedule, and as discussed above, hearing loss is rated on a mechanical application of the rating criteria.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left finger conditions or bilateral hearing loss that would render the schedular criteria inadequate.  As discussed above, symptoms (limited motion/ankylosis of the fingers and diminished hearing) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he does not have any symptoms from his service-connected left finger or hearing loss conditions that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of his claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left fingers and bilateral hearing loss.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.


ORDER

A rating higher than 10 percent for a fractured left ring finger with arthritis and limited motion of the left ring and little fingers is denied.

Prior to August 31, 2012, a rating higher than 0 percent for bilateral hearing loss is denied.

From August 31, 2012, to March 20, 2016, a rating higher than 10 percent for bilateral hearing loss is denied.

From March 21, 2016, a 20 percent rating for hearing loss is granted.


REMAND

The Board finds that additional development is necessary prior to adjudicating the Veteran's remaining claims on appeal.

With respect to his lumbosacral strain, the Veteran was most recently afforded a VA examination in August 2012.  The medical evidence generated since that examination does not contain sufficient information to address the rating criteria for injuries or diseases of the spine.  In order to obtain an accurate assessment of the current state of his lumbar spine disability, the claim should be remanded for a new VA examination.  The Veteran testified during his April 2016 hearing that he was willing to report for such an examination.

Because his lumbar spine claim is being remanded, his claim for a TDIU must also be remanded as an intertwined issue because any potential change in the assigned rating for his spine could affect whether he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16a.  However, even if he does meet these criteria after further development and readjudication of his spine claim, the matter should be referred to the Director of Compensation Service for extraschedular consideration, as the evidence of record includes statements from the Veteran and his former employer that he is unable to continue his prior work as a cable splicer as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from January 2016 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbosacral strain.  Both the claims file and this Remand must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed.  The examiner should specifically record range of motion measurements for the lumbar spine, including the degree at which the onset of pain occurs, and any additional limitation of motion due to repetitive testing.  The examiner should also indicate whether there is any neurologic impairment associated with the Veteran's lumbosacral strain.  The examiner should also note whether the Veteran's lumbosacral strain results in any incapacitating episodes.

Finally, the examiner should comment on the functional impact associated with the Veteran's lumbosacral strain and any associated neurologic impairment, to include the effects on activities of daily living and occupational functioning.

3.  After completion of the above, readjudicate the Veteran's claim of entitlement to a rating higher than 20 percent for lumbosacral strain.

4.  Then, readjudicate the Veteran's claim for entitlement to a TDIU.  If he does not meet the schedular criteria for a TDIU for any portion of the appeal period, draft a memorandum setting forth the Veteran's service-connected disabilities, employment history, educational and vocational attainment.  Then forward the file to the Director of Compensation Service for consideration of an extraschedular TDIU.

5.  If any of the Veteran's claims are not granted to his satisfaction, provide him and his representative with a supplemental statement of the case and allow them an appropriate time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


